DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 12/02/2021. Claims 1, 3-9, 11-17, and 19-21 are pending in the application. Claims 1, 9, and 17 are amended. Claim 21 is new.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, regarding the new limitations recited in claims 1, 9, and 16, and the newly added claim 21, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are indefinite because the phrase “enable a determination” is unclear.  The phrase “enable a determination” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 is indefinite because the phrase “in response to identifying the first column containing the single value of data, identifying a first column containing a single value of data” is unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seufert et al. (US 20150324382 A1, hereinafter Seufert).

With respect to claim 1, Seufert discloses a computer-implemented method, comprising:
Identifying, by a database execution engine (Fig. 1; database engine 107), a first column containing a single value of data, the first column in a table including a plurality of columns ([0002]: One computer-implemented method includes initializing, by a computer, a single value cache associated with a created database table where a column of the database table contains a single or unique data value; [0036]: The host 102 also includes a database 106 that holds data for the host 102, client 140, and/or other components of the EDCS 100), the single value of data including an identical value for each row in the first column ([0001]: In enterprise resource planning (ERP) scenarios, database table columns are often filled with a single value for each row and storing data for special cases of the application. For most customers these columns are filled with an initial value);
in response to identifying the first column containing the single value of data, generating, by the database execution engine, pre-compiled code, including a first column identifier of the first column, the single value of data (Fig. 3; [0022]: For columns with a single (or unique) value, the raw value of the single value is, in some implementations, stored in database table metadata as a SVC. In other implementations, the raw value can be stored wholly apart from the database or partially in the database table metadata. [Storing the single value as a single value cache (SVC) corresponds to generating the pre-compiled code including the single value of data]), 
and a fingerprint value to enable a determination of whether to avoid accessing the first column containing the single value of data during query execution,([0008]: A fourth aspect, combinable with any of the previous aspects, wherein the main and delta storage each has a data dictionary used to combine values in the main and the delta storage to determine if a single value cache should be persisted for the database table [The value in the main storage corresponds to the fingerprint value. Determining if a single value cache should be persisted corresponds to determining whether to avoid accessing the first column containing the single value of data and using the persisted SVC instead. See also [0005]-0007] and [0022]- [0024]), 
the fingerprint value equal to a counter value associated with the table at a time of identification of the first column containing the single value of data ([0006]: the single value cache is initialized based on data in a main and a delta storage associated with the database table),
 the counter value indicative of changes made to the table such that the counter value is incremented upon a change to the table ([0024]: In some implementations of column-oriented data stores, there is typically a main and delta storage for each column—storing “root”/main content and changes (deltas) from the root/main content, respectively. In some implementations, each storage also has an individual data dictionary describing, among other things, meaning, relationships to other data, origin, usage, and format of the storage. To compute single values, findings for both storages are combined and persisted wholly or partially in the database table metadata [The single value in the delta storage corresponds to the counter value]); 
receiving, at the database execution engine, a query, the query requiring access of the table ([0031]: The host 102 is responsible for receiving, among other things, requests and content from one or more client applications 146 associated with the client 140 of the EDCS 100 and responding to the received requests. In some implementations, the host 102 processes the requests at least in the database engine 107); 
([0024]: Both storages (main and delta) are individually scanned for single values... If found that both storages have a single value, both single values are compared); and
executing, by the database execution engine, the query ([0026]: During operations on the table (e.g., using operation of a data manipulation language (DML) such a structured query language (SQL), etc.)—such as INSERT, UPDATE, REPLACE, etc.—a check is performed as to whether there are new values for columns that are in the cache), 
wherein the execution of the query is, in response to a determination that the fingerprint value equals the counter value, at least partially based on the pre-compiled code that includes the single value of data ([0024]: If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry [i.e. the execution of the query is based on the pre-compiled code that includes the single value of data]. Otherwise, a single value has been found and it is put into a SVC [i.e. the execution of the query is based on the database execution engine accessing the table to satisfy the query]. See also [0026] and [0055]), and 
wherein the execution of the query is, in response to a determination that the fingerprint value does not equal the current counter value, based on the database execution engine accessing the table to satisfy the query ([0026]: In case where there are new values, the entry in the cache is marked as “dirty” but will remain in the cache until the next exclusively lock phase for a table as described above. Dirty cache values cannot be read anymore, meaning the data has to be read from the column in the traditional way to ensure correctness).

With respect to claim 3, Seufert discloses the computer-implemented method of claim 1, further comprising: 
receiving, at the database execution engine, a subsequent query (Fig. 1; [0038]: Once a particular database engine 107 is launched, the particular database engine 107 can be used, for example by an application or other component of the EDCS 100 to interactively process received database requests), 
wherein the subsequent query requires data from the first column ([0022]: the processor 105 executes the functionality required for optimizing single-value database read operations); and 
accessing, by the database execution engine, the pre-compiled code to obtain the single value of data for execution of the subsequent query Fig. 1; [0022]: During database READ operations, the cached value can be accessed without having to lock the requested column; [0030]: In general, the host 102 is a database server providing database functionality, including database functionality using a SVC [Single Value Cache]).

With respect to claim 4, Seufert discloses the computer-implemented method of claim 1, 
wherein the single value of data is utilized for execution of the query in response to the fingerprint value being equal to the current counter value; and wherein the single value of data is not utilized for execution of the query in response to the fingerprint value not being equal to the current counter value (([0010]: Both storages (main and delta) are individually scanned for single values. If it is found that there is no single value in any of both stores, there will be no cache entry. If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry [the single value of data is utilized]. Otherwise, a single value has been found and it is put into a SVC).

With respect to claim 5, Seufert discloses the computer-implemented method of claim 1, further comprising: 
evaluating, by the database execution engine and in response to the fingerprint value not being equal to the current counter value, updated data contained in the plurality of columns of the table (See Seufert; [0026]: During operations on the table... a check is performed as to whether there are new values for columns that are in the cache));
identifying, by the database execution engine, an update to the first column, the first column containing an updated single value of data; and
updating, by the database execution engine, the pre-compiled code with the updated single value of data (([0024]: If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry. Otherwise, a single value has been found and it is put into a SVC).

With respect to claim 6, Seufert discloses the computer-implemented method of claim 5, further comprising: updating, by the database execution engine, the fingerprint value as equal to the current counter value (Fig. 4, [0008]: the main and delta storage each has a data dictionary used to combine values in the main and the delta storage to determine if a single value cache should be persisted for the database table; [0062]: At 408, a delta value is merged into a main storage for a table. This results in the main storage being updated to a more current value than a prior root/main value that would need one or more delta values applied against it to reflect the latest value… The SVC is checked and updated based on the data in the main storage and delta storage to ensure it is the most current). 

With respect to claim 7, Seufert discloses the computer-implemented method of claim 1, wherein the pre-compiled code further comprises data to identify a database in which the table is stored and/or data to identify the table ([0042]: In some implementations, the client application 146 can use parameters, metadata, and other information received at launch to access a particular set of data from the host 102 and/or other components of the EDCS 100).

With respect to claim 8, Seufert discloses the computer-implemented method of claim 1, wherein the pre-compiled code is part of a query execution plan (Fig. 1, [0035]: the processor 105 executes the functionality required for optimizing single-value database read operations; [0045]: Specifically, the processor 144 executes instructions and manipulates data to perform the operations of the client 140, including the functionality required to send requests to the host 102 and to receive and process responses from the host 102).

With respect to claim 9, Seufert discloses a system ([0014]: FIG. 1 is a block diagram illustrating an example distributed computing system for optimizing single-value database read operations according to an implementation), comprising: at least one data processor (processor 105); and at least one memory storing instructions (memory 108) which, when executed by the at least one data processor, result in operations comprising:
in response to identifying the first column containing the single value of data, identifying a first column containing a single value of data, the first column in a table including a plurality of columns ([0002]: One computer-implemented method includes initializing, by a computer, a single value cache associated with a created database table where a column of the database table contains a single or unique data value; [0036]: The host 102 also includes a database 106 that holds data for the host 102, client 140, and/or other components of the EDCS 100), the single value of data including an identical value for each row in the first column ([0001]: In enterprise resource planning (ERP) scenarios, database table columns are often filled with a single value for each row and storing data for special cases of the application. For most customers these columns are filled with an initial value);
generating pre-compiled code including a first column identifier of the first column, the single value of data (Fig. 3; [0022]: For columns with a single (or unique) value, the raw value of the single value is, in some implementations, stored in database table metadata as a SVC. In other implementations, the raw value can be stored wholly apart from the database or partially in the database table metadata. [Storing the single value as a single value cache (SVC) corresponds to generating the pre-compiled code including the single value of data]), 
and a fingerprint value to enable a determination of whether to avoid accessing the first column containing the single value of data during query execution,([0008]: A fourth aspect, combinable with any of the previous aspects, wherein the main and delta storage each has a data dictionary used to combine values in the main and the delta storage to determine if a single value cache should be persisted for the database table [The value in the main storage corresponds to the fingerprint value. Determining if a single value cache should be persisted corresponds to determining whether to avoid accessing the first column containing the single value of data and using the persisted SVC instead. See also [0005]-0007] and [0022]- [0024]), 
([0006]: the single value cache is initialized based on data in a main and a delta storage associated with the database table),
 the counter value indicative of changes made to the table such that the counter value is incremented upon a change to the table ([0024]: In some implementations of column-oriented data stores, there is typically a main and delta storage for each column—storing “root”/main content and changes (deltas) from the root/main content, respectively. In some implementations, each storage also has an individual data dictionary describing, among other things, meaning, relationships to other data, origin, usage, and format of the storage. To compute single values, findings for both storages are combined and persisted wholly or partially in the database table metadata [The single value in the delta storage corresponds to the counter value]); 
receiving a query, the query requiring access of the table ([0031]: The host 102 is responsible for receiving, among other things, requests and content from one or more client applications 146 associated with the client 140 of the EDCS 100 and responding to the received requests. In some implementations, the host 102 processes the requests at least in the database engine 107); 
comparing the fingerprint value with a current counter value ([0024]: Both storages (main and delta) are individually scanned for single values... If found that both storages have a single value, both single values are compared); and
executing the query ([0026]: During operations on the table (e.g., using operation of a data manipulation language (DML) such a structured query language (SQL), etc.)—such as INSERT, UPDATE, REPLACE, etc.—a check is performed as to whether there are new values for columns that are in the cache), 
([0024]: If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry [i.e. the execution of the query is based on the pre-compiled code that includes the single value of data]. Otherwise, a single value has been found and it is put into a SVC [i.e. the execution of the query is based on the database execution engine accessing the table to satisfy the query]. See also [0026] and [0055]), and 
wherein the execution of the query is, in response to a determination that the fingerprint value does not equal the current counter value, based on accessing the table to satisfy the query ([0026]: In case where there are new values, the entry in the cache is marked as “dirty” but will remain in the cache until the next exclusively lock phase for a table as described above. Dirty cache values cannot be read anymore, meaning the data has to be read from the column in the traditional way to ensure correctness).

With respect to claim 11, Seufert discloses the system of claim 9, wherein the at least one memory storing instructions (Fig. 1, memory 108), when executed by the at least one data processor, result in further operations comprising:
receiving a subsequent query (Fig. 1; [0038]: Once a particular database engine 107 is launched, the particular database engine 107 can be used, for example by an application or other component of the EDCS 100 to interactively process received database requests), wherein the subsequent query requires data from the first column ([0035]: Specifically, the processor 105 executes the functionality required for optimizing single-value database read operations); and
(Fig. 1; [0022]: During database READ operations, the cached value can be accessed without having to lock the requested column; [0030]: In general, the host 102 is a database server providing database functionality, including database functionality using a SVC [Single Value Cache]).

With respect to claim 12, Seufert discloses the system of claim 9, 
wherein the single value of data is utilized for execution of the query in response to the fingerprint value being equal to the current counter value and wherein the single value of data is not utilized for execution of the query in response to the fingerprint value not being equal to the current counter value ([0010]: Both storages (main and delta) are individually scanned for single values. If it is found that there is no single value in any of both stores, there will be no cache entry. If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry [the single value of data is utilized]. Otherwise, a single value has been found and it is put into a SVC).

With respect to claim 13, Seufert discloses the system of claim 9, wherein the at least one memory storing instructions, when executed by the at least one data processor, result in further operations comprising:
evaluating, by the database execution engine and in response to the fingerprint value not being equal to the current counter value, updated data contained in the plurality of columns of the table ([0026]: During operations on the table... a check is performed as to whether there are new values for columns that are in the cache));

updating, by the database execution engine, the pre-compiled code with the updated single value of data (([0024]: If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry. Otherwise, a single value has been found and it is put into a SVC).

With respect to claim 14, Seufert discloses the system of claim 13, wherein the at least one memory storing instructions, when executed by the at least one data processor, result in further operations comprising:
updating the fingerprint value as equal to the current counter value (Fig. 4, [0008]: the main and delta storage each has a data dictionary used to combine values in the main and the delta storage to determine if a single value cache should be persisted for the database table; [0062]: At 408, a delta value is merged into a main storage for a table. This results in the main storage being updated to a more current value than a prior root/main value that would need one or more delta values applied against it to reflect the latest value… The SVC is checked and updated based on the data in the main storage and delta storage to ensure it is the most current).

With respect to claim 15, Seufert discloses the system of claim 9, wherein the pre-compiled code further comprises data to identify a database in which the table is stored and/or data to identify the table ([0042]: In some implementations, the client application 146 can use parameters, metadata, and other information received at launch to access a particular set of data from the host 102 and/or other components of the EDCS 100).

With respect to claim 16, Seufert discloses the system of claim 9, wherein the pre-compiled code is part of a query execution plan (Fig. 1, [0035]: the processor 105 executes the functionality required for optimizing single-value database read operations; [0045]: Specifically, the processor 144 executes instructions and manipulates data to perform the operations of the client 140, including the functionality required to send requests to the host 102 and to receive and process responses from the host 102).

With respect to claim 17, Seufert discloses a non-transitory computer-readable storage medium including program code (Fig. 1A, system 100), which when executed by at least one data processor, causes operations comprising:
Identifying, by a database execution engine (Fig. 1; database engine 107), a first column containing a single value of data, the first column in a table including a plurality of columns ([0002]: One computer-implemented method includes initializing, by a computer, a single value cache associated with a created database table where a column of the database table contains a single or unique data value; [0036]: The host 102 also includes a database 106 that holds data for the host 102, client 140, and/or other components of the EDCS 100), the single value of data including an identical value for each row in the first column ([0001]: In enterprise resource planning (ERP) scenarios, database table columns are often filled with a single value for each row and storing data for special cases of the application. For most customers these columns are filled with an initial value);
in response to identifying the first column containing the single value of data, generating, by the database execution engine, pre-compiled code, including a first column identifier of the first column, the single value of data (Fig. 3; [0022]: For columns with a single (or unique) value, the raw value of the single value is, in some implementations, stored in database table metadata as a SVC. In other implementations, the raw value can be stored wholly apart from the database or partially in the database table metadata. [Storing the single value as a single value cache (SVC) corresponds to generating the pre-compiled code including the single value of data]), 
and a fingerprint value to enable a determination of whether to avoid accessing the first column containing the single value of data during query execution,([0008]: A fourth aspect, combinable with any of the previous aspects, wherein the main and delta storage each has a data dictionary used to combine values in the main and the delta storage to determine if a single value cache should be persisted for the database table [The value in the main storage corresponds to the fingerprint value. Determining if a single value cache should be persisted corresponds to determining whether to avoid accessing the first column containing the single value of data and using the persisted SVC instead. See also [0005]-0007] and [0022]- [0024]), 
the fingerprint value equal to a counter value associated with the table at a time of identification of the first column containing the single value of data ([0006]: the single value cache is initialized based on data in a main and a delta storage associated with the database table),
 the counter value indicative of changes made to the table such that the counter value is incremented upon a change to the table ([0024]: In some implementations of column-oriented data stores, there is typically a main and delta storage for each column—storing “root”/main content and changes (deltas) from the root/main content, respectively. In some implementations, each storage also has an individual data dictionary describing, among other things, meaning, relationships to other data, origin, usage, and format of the storage. To compute single values, findings for both storages are combined and persisted wholly or partially in the database table metadata [The single value in the delta storage corresponds to the counter value]); 
receiving, at the database execution engine, a query, the query requiring access of the table ([0031]: The host 102 is responsible for receiving, among other things, requests and content from one or more client applications 146 associated with the client 140 of the EDCS 100 and responding to the received requests. In some implementations, the host 102 processes the requests at least in the database engine 107); 
comparing, by the database execution engine, the fingerprint value with a current counter value ([0024]: Both storages (main and delta) are individually scanned for single values... If found that both storages have a single value, both single values are compared); and
executing, by the database execution engine, the query ([0026]: During operations on the table (e.g., using operation of a data manipulation language (DML) such a structured query language (SQL), etc.)—such as INSERT, UPDATE, REPLACE, etc.—a check is performed as to whether there are new values for columns that are in the cache), 
wherein the execution of the query is, in response to a determination that the fingerprint value equals the counter value, at least partially based on the pre-compiled code that includes the single value of data ([0024]: If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry [i.e. the execution of the query is based on the pre-compiled code that includes the single value of data]. Otherwise, a single value has been found and it is put into a SVC [i.e. the execution of the query is based on the database execution engine accessing the table to satisfy the query]. See also [0026] and [0055]), and 
([0026]: In case where there are new values, the entry in the cache is marked as “dirty” but will remain in the cache until the next exclusively lock phase for a table as described above. Dirty cache values cannot be read anymore, meaning the data has to be read from the column in the traditional way to ensure correctness).

With respect to claim 19, Seufert discloses the non-transitory computer-readable storage medium of claim 17, 
wherein the single value of data is utilized for execution of the query in response to the fingerprint value being equal to the current counter value; and wherein the single value of data is not utilized for execution of the query in response to the fingerprint value not being equal to the current counter value (([0010]: Both storages (main and delta) are individually scanned for single values. If it is found that there is no single value in any of both stores, there will be no cache entry. If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry [the single value of data is utilized]. Otherwise, a single value has been found and it is put into a SVC).

With respect to claim 20, Seufert discloses the non-transitory computer-readable storage medium of claim 17, causing operations further comprising:
evaluating, by the database execution engine and in response to the fingerprint value not being equal to the current counter value, updated data contained in the plurality of columns of (See Seufert; [0026]: During operations on the table... a check is performed as to whether there are new values for columns that are in the cache));
identifying, by the database execution engine, an update to the first column, the first column containing an updated single value of data; and
updating, by the database execution engine, the pre-compiled code with the updated single value of data (([0024]: If found that both storages have a single value, both single values are compared. In the case where both single values are not identical, there will be no cache entry. Otherwise, a single value has been found and it is put into a SVC).

With respect to claim 21, Seufert discloses the computer-implemented method of claim 1, wherein the fingerprint values indicates a table update to the table including the first column containing the single value of data, such that the database execution engine access the table to satisfy the query rather than using the pre-compiled code to satisfy the query ([0055]: If a subsequent insert/update is performed, if the new data value is the same as that in the SVC, the previously cached value is not changed and left as-is for use. Otherwise (due to a difference in the value between that in the SVC and a new data value), the SVC is invalidated based on the new data value and marked as dirty. The cached data value will remain in the SVC until the next exclusively lock phase as described above. As dirty cache values can no longer be used, data must be read from the column in the traditional manner).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168